PATTERSON, Judge.
The order of the trial court here on appeal complies with our mandate in City of Belleair Beach v. Belleair Beach Yacht Club, 551 So.2d 530 (Fla. 2d DCA 1989), and is affirmed. We do, however, strike from paragraph two of the order the fol-' lowing language, which is not supported by the record:
“Square footage” of the building or buildings shall be determined by measuring the interior floor area of the building or buildings that is enclosed and climate controlled, and shall not include driveways, parking areas, walk ways, decks, balconies, or porches, unless they are enclosed and climate controlled.
DANAHY, A.C.J., and PARKER, J., concur.